Citation Nr: 0709447	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  01-09 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability.

4.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for post operative residuals of Nissan fundoplication 
with gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1975 and from November 1982 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In October 2002, the veteran was scheduled to 
attend a hearing at the RO before a Hearing Officer.  
However, the veteran did not report to the hearing and 
subsequently sent in written argument via her representative 
in lieu of the hearing.  This matter was previously before 
the Board in April 2005 at which time it was remanded for 
additional development.

The effective dates for the grants of service connection of 
the disabilities at issue in this case are August 1, 1998.


FINDINGS OF FACT

1.  At no time since the effective date of the grant of 
service connection has the veteran's service-connected 
lumbosacral strain been manifested by intervertebral disc 
syndrome or unfavorable ankylosis of the entire thoracolumbar 
spine.

2.  From the effective date of the grant of service 
connection, the veteran's degenerative disc disease of the 
cervical spine has been productive of severe limitation of 
motion; it is not productive of pronounced intervertebral 
disc syndrome or unfavorable ankylosis of the entire cervical 
spine.

3.  From the effective date of the grant of service 
connection, the veteran's right (major) shoulder disability 
has been manifested by flexion and abduction ranging from 0 
to 110-130 degrees and some pain on motion, without 
functional impairment equivalent to limitation of motion 
midway between side and shoulder level.

4.  From the effective date of the grant of service 
connection, the veteran's left (minor) shoulder disability 
has been manifested by flexion and abduction ranging from 0 
to 110-130 degrees and some pain on motion, without 
functional impairment equivalent to limitation of motion 
midway between side and shoulder level or limitation to 25 
degrees from the side.

5.  From the effective date of the grant of service 
connection, the veteran's postoperative residuals of Nissen 
fundoplication procedure with GERD is productive of no more 
than moderate symptoms, to include dysphasia with solid 
products such as meat or bread, burning, nausea with 
indigestion, and constipation.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation 
greater than 40 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 
(prior to September 26, 2003), 5235 (effective September 26, 
2003).

2.  The criteria for assignment of an initial evaluation of 
30 percent for degenerative disc disease of the cervical 
spine have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003), 5235 (effective September 26, 2003).

3.  The criteria for an initial rating in excess of 20 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).

4.  The criteria for an initial rating in excess of 20 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1,4.3,  4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for post operative residuals of Nissen fundoplication 
with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the March 1999 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in May 2005.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2005 letter, as well as the December 2001 
statement of the case and March 2002, January 2003, October 
2004, and August 2005 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the May 2005 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  VA also informed the veteran to send 
copies of any relevant evidence he had in his possession and 
that he could also get any relevant records himself and send 
them to VA.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claims for the 
low back, shoulders and gastrointestinal disability, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since the claims are being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Regarding, the 
claim for an increased rating for a cervical spine 
disability, the Board finds that the appellant is not 
prejudiced by a decision at this time since the veteran has 
been given a favorable disability rating as outlined in the 
decision below.  Moreover, the veteran will have the 
opportunity to appeal the effective date assigned by the RO 
upon implementation of the Board's grant, if desired.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  General Increased Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding these increased rating claims, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



III.  Lumbosacral and Cervical Spine Disabilities

Facts

Service medical records show that the veteran developed 
chronic and severe lumbosacral strain in 1986.  They also 
show that x-rays revealed degenerative disc disease between 
the fifth and sixth cervical vertebrae.

Findings from a VA general examination in February 1999 show 
that the veteran had a slight stiffness to her gait, which 
was otherwise normal.  She complained of chronic pain to the 
lumbosacral spine, particularly with restraining to the 
musculature with turning wrong or lifting equipment.  She 
also complained of stiffness to the lumbosacral spine region.  
On straight leg raising, the veteran was able to elevate 
either leg to a 60 degree angle with slight discomfort of 
pain noted to the lumbosacral spine and muscular spasms.  
There was slight decrease in the curvature of the spine 
itself to the lumbosacral spine, and muscular spasms were 
noted particularly to the bilateral paravertebral areas.  
Pain was elicited with palpation to those areas.  Sciatic 
notch was negative.  Neither radiation of pain to the legs 
nor numbness was voiced.  Range of motion revealed forward 
flexion from 0 to 50 degrees, backward extension from 0 to 20 
degrees, rotation to the left and right 0 to 20 degrees and 
lateral bending to the left and right of 0 to 25 degrees.  
There were spasms and pain particularly elicited at the last 
5 degrees of the range of motion.  The veteran was able to 
stand on her toes and heels.  She was also able to squat, but 
had slight difficulty arising from the squatting position.  
X-rays of the lumbosacral spine revealed a straightening to 
the normal curvature of the lumbosacral spine which was 
usually associated with soft tissue spasms or straining to 
the musculature to the lumbosacral spine region.  The veteran 
was diagnosed as having lumbosacral spine, chronic soft 
tissue spasms with recurring and chronic muscular strain.  

A computerized tomography (CT) scan of the veteran's cervical 
spine was performed in December 1999 revealing a suspicious 
study for centrally herniated disc at the C5-6 level.  
Cervical spine x-rays in December 1999 indicated disc disease 
at the C5-6 level associated with minimal degenerative 
changes.    

The veteran reported for a VA orthopedic consultation in May 
2000 due to neck and arm pain.  On examination neck range of 
motion was described as "spectacular".  Extension was to 40 
degrees, lateral rotation with osteophyte formation was 40 
degrees, lateral bending to 20 degrees without limitation or 
discomfort.  Vague tenderness was noted over the cervical 
spinous processes and interscapular spine.  She was diagnosed 
as having cervical spondylosis with C5-6 disc degeneration 
and possible herniation.

The veteran presented to a VA outpatient clinic in July 2000 
with her MRI.  The MRI was interpreted by the VA physician as 
demonstrating discogenic cervical disease at multiple levels 
and no clear-cut disc herniation.  

VA outpatient records show that the veteran was seen at a VA 
medical facility in November 2001 complaining of neck and arm 
pain.  She also complained of numbness and hypoesthesia in 
both hands with a noted history of carpal tunnel syndrome and 
carpal tunnel releases in 1983.  She said she underwent 
arthroscopic Mumford procedures just prior to her departure 
from the military in 1997.  On examination neck range of 
motion was described as "spectacular".  Extension was to 40 
degrees, lateral rotation to 40 degrees, lateral bending to 
20 degrees without limitation or discomfort.  Vague 
tenderness was noted over the cervical spinous processes and 
interscapular spine.  MRI findings of the cervical spine were 
consistent with degenerative changes.  A December 2001 record 
shows that the veteran was seen for a routine appointment and 
reported that her neck pain was a "7" on a pain scale from 
1 to 10.  She said she had three ruptured discs.  

In a statement dated in November 2002, the veteran stated 
that the pain in her neck was constant and was a "9" on a 
pain scale from 1 to 10.  She described her shoulder pain as 
a "5" on the pain scale and said that there is a 
"crunching" sound in the acromioclavicular joint.  
Regarding her low back, the veteran said she has difficulty 
standing or sitting for long periods of time and the pain in 
her low back is constant.  She described the pain as an "8" 
on the pain scale.  

During a December 2002 VA examination for her neck and back 
problems, the veteran complained of increased pain to the 
neck with any type of movement, particularly with crepitus.  
She said holding her head in any position for several 
minutes, such as reading or looking at the computer, 
increases her pain.  She also said driving was difficult 
secondary to pain.  Regarding the low back, the veteran said 
that she can walk a mile a day in 15 minutes, but then 
develops increased pain in the lower back.  She also said 
that sitting or standing for more than 30 minutes increases 
the pain.  She reported that she was a college student and 
had an arrangement with her professors that she can sit for a 
while and then stand for a while because of her back.  In 
addition, the veteran reported increased stiffness in the 
early morning and an inability to lift anything over 25 
pounds without pain.  

On examination the veteran had normal alignment to the back.  
Severe tenderness was noted on the vertebral bodies, both to 
the neck and lower back and to a lesser degree in the 
paravertebral areas.  With stimulation of the sciatic nerve, 
the veteran did not complain of radiation of pain.  With 
straight leg raises, the veteran was able to elevate either 
leg to a 30 degree angle with complaints of pain to the lower 
back.  At the time of palpation to the paravertebral areas no 
palpable spasms were noted.  There was decreased strength, 
but it was equal bilaterally.  Range of motion of the 
cervical spine revealed forward flexion of 0 to 25 degrees 
out of 45 degrees and backward extension of 0 to 20 degrees 
out of 55 degrees.  Left lateral flexion was 20 out of 40 
degrees and right lateral flexion was 25 out of 40 degrees.  
Lumbar spine forward flexion was 0 to 20 out of 75 degrees 
and backward extension was 0 to 15 degrees out of 30 degrees.  
Lateral bending was 20 out of 35 degrees on the left and 15 
out of 35 degrees on the right.  The veteran was able to 
stand on her toes and heels with difficulty and there was 
difficulty with any type of squatting.  The veteran's gait 
revealed very generalized stiffness throughout the whole 
body.  X-rays revealed mild narrowing and subluxation of C3 
and C4 with osteophytes.  Lumbar spine revealed a narrowing 
of the L-2-3, osteophytes and scoliosis.  The veteran was 
diagnosed as having cervical spine mild narrowing, 
osteophytes, arthritis with subluxation 3 mg posteriorly of 
C3 on C4.  She was also diagnosed as having lumbar spine, 
narrowing L-2-3, osteophytes, degenerative joint disease with 
scoliosis.  

There are numerous VA outpatient records on file, including 
an April 2005 progress note reflecting the veteran complained 
of back pain, arthritis, low cervical disc pain C6-7, T-1, 
and upper cervical left.  The veteran was diagnosed as having 
occipital neuralgia and cervical disc disease.  She was given 
an injection of the left alanto occipital area.  A cervical 
spine evaluation in June 2005 revealed that the neck was 
painful in all planes of motion especially in the backward 
bending direction.  She declined another injection of the 
left alanto occipital area.  There were no muscle spasms or 
twitching.  Range of motion was full and the veteran 
ambulated without difficulty.  Muscle strength was 5/5 
bilaterally with no atrophy.  The veteran was assessed as 
having radiculopathy of both arms originating from the low 
cervical spine and osteoarthritis of multiple joints of the 
body.  

The veteran complained during an April 2006 VA examination of 
neck and back pain with limited activities.  Regarding 
cervical pain, the veteran said the pain radiated down both 
arms and was associated with numbness and tingling in her 
fingers.  She also complained of hand weakness and dropping 
things.  With respect to low back pain, the veteran said that 
the pain was aggravated by sitting for long periods or any up 
or down activity.  She said she has periods of flare-ups with 
her neck and back.  She reported that her back was typically 
worse at the end of her work week and that she worked from 
Tuesdays to Saturdays.  She noted that at times her back pain 
reached a pain level of 10 requiring her to lay down with a 
heating pad for relief.  On examination the veteran 
demonstrated spinous tenderness to palpation over the lower 
cervical spine.  Range of motion was limited, with forward 
flexion from 0 to 30 degrees with pain, and extension from 0 
to 10 degrees associated with severe pain.  Lateral flexion 
was 0 to 30 degrees bilaterally and lateral rotation was 0 to 
45 degrees bilaterally associated with pain.  

As to the low back, there was normal lumbar lordosis of the 
lumbar spine and spinous tenderness to palpation throughout 
the lumbar spine that extended into the bilateral 
paravertebral muscles associated with tender spasm, worse on 
the right.  There was no obvious scoliosis.  Range of motion 
revealed good range of motion with forward flexion from 0 to 
90 degrees.  Extension was somewhat limited and associated 
with pain from 0 to 15 degrees.  Left and right lateral 
flexion and rotation were 0 to 30 degrees with pain on right 
lateral flexion and rotation.  X-rays were taken.  The 
veteran was diagnosed as having cervical spine, degenerative 
joint disease, degenerative disk disease.  She was also 
diagnosed as having lumbar spine, degenerative joint disease, 
degenerative disc disease.  The examiner opined that the 
veteran's cervical spine was probably the most disabling 
complaint the veteran had.  The examiner noted that the 
veteran had tenderness on examination and limited range of 
motion.  Regarding the low back, the examiner suggested that 
the veteran have a magnetic imaging resonance (MRI) to 
further evaluate the low back, but he felt that she did have 
degenerative joint disease.  He also said that she had good 
functional status and good range of motion with no bowel or 
bladder problems and normally functioning lower extremities.  

Law and Discussion

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, the Board notes that the RO addressed the new 
criteria in its October 2004 and August 2005 supplemental 
statements of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran was initially assigned a 40 percent evaluation 
under the old Code 5295 for severe lumbosacral strain.  Since 
this is the maximum evaluation available under Code 5295, 
consideration cannot be given to a higher rating, even after 
considering the veteran's functional loss due to pain, 
weakness and fatigability.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

Under the old Code 5293, a 40 percent rating is in order when 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the old Code 5286, a 60 percent rating is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is warranted for 
ankylosis at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Code 5242 
pertains to degenerative arthritis of the spine.  
Intervertebral disc syndrome is Code 5243.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent rating with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a maximum schedular rating of 60 percent is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.



Lumbosacral Disability

Looking to the old version of the rating criteria first, the 
Board finds that the clear preponderance of the evidence is 
against a finding that the criteria for a rating in excess of 
40 percent were met at any time from the date of the grant of 
service connection.  As noted above, a rating in excess of 40 
percent under the old Code 5295 is not warranted simply 
because 40 percent is the maximum allowable rating for 
lumbosacral strain.

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under this criteria since 
radiculopathy has not been shown in the lumbosacral spine.  
Although the veteran has complained of pain and stiffness in 
her back and muscle spasm has been identified, sciatic 
neuropathy has not been reported or demonstrated.  Straight 
leg raising was positive to 60 degrees during the February 
1999 VA examination and to 30 degrees during the December 
2002 VA examination.  The December 2002 VA examiner reported 
that the veteran did not complain of radiation of pain.  The 
April 2006 VA examiner remarked that the veteran had 
degenerative joint disease of the low back, but good 
functional status and good range of motion with no bowel or 
bladder problems and normally functioning lower extremities.  
He did not note radiculopathy.  Thus, consideration of the 
veteran's lumbosacral strain under the old Code 5293 is not 
warranted.  Similarly, in the absence of a showing of 
incapacitating episodes due to intervertebral disc syndrome, 
consideration of the veteran's lumbosacral strain under the 
new criteria for intervertebral disc syndrome is also not 
warranted from August 1, 1998.  See 38 C.F.R. § 4.71a, Code 
5243 (effective September 23, 2002).

The only other schedular criteria reflecting higher than 40 
percent ratings under either the new or old criteria would be 
for ankylosis of the spine [Code 5286 (pre September 26, 
2003); Code 5237 (effective September 26, 2003)].  However, 
in the absence of evidence of ankylosis (as in this case), 
consideration of these Codes is not warranted.

With respect to the revised rating schedule for back 
disabilities, the only pertinent criteria that provides for a 
higher than 40 percent rating is Code 5242 which provides for 
a 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  However, without evidence that the 
veteran has ankylosis of the spine, this criteria is not 
applicable in this case.  

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 40 percent for the 
veteran's lumbosacral spine disability from the date of the 
grant of service connection.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).

Cervical Disability

The veteran is presently evaluated under the old Code 5290 
for moderate limitation of motion of the cervical spine.  As 
noted above, this code provides for a 20 percent rating for 
moderate limitation of motion of the cervical spine and a 
maximum 30 percent rating for severe limitation of motion of 
the cervical spine.  

The veteran's range of motion findings have fluctuated during 
the pendency of this appeal with respect to the cervical 
spine.  Findings during a December 2002 VA examination of 
forward flexion of 0 to 20 degrees and extension of 0 to 15 
degrees, with pain, represent fairly significant limitation 
of motion of the cervical spine; whereas an April 2005 VA 
outpatient record notes that the veteran had full range of 
motion of the cervical spine, but was painful in all planes 
of motion, especially in the backward bending direction.  
Subsequent findings during an April 2006 VA examination 
showing forward flexion of 0 to 30 degrees, extension of 0 to 
30 degrees, lateral flexion of 0 to 30 degrees and lateral 
rotation of 0 to 45 degrees, with pain, representing a 
moderate to severe degree of impairment with respect to 
limitation of motion.  

As for pain, the veteran has been consistent in her 
complaints of cervical pain with stiffness and has been 
repeatedly shown to have tenderness over the cervical spine.  
Additionally, the April 2006 VA examiner opined that the 
veteran's cervical spine was "probably the most disabling 
complaint she had."  

Based on a strict adherence to the range of motion findings 
outlined above, the evidence places the veteran's cervical 
spine disability somewhere between a moderate and severe 
level under the old Code 5290 for limitation of motion.  The 
one exception is the April 2005 record noting full range of 
motion with pain.  However, considering that examination 
findings both prior to this date, in December 2002, and 
shortly afterward, in April 2006, support a moderate to 
severe level of impairment, the Board will rely primarily on 
these findings.  Thus, in light of these findings and the 
provisions of Deluca with respect to entitlement to a higher 
rating based on functional loss due to pain, and by resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the criteria for a higher, 30 percent, 
rating for severe limitation of motion of the cervical spine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5290 (pre September 26, 2003).  Since this is 
the maximum available rating under this code, a higher rating 
simply cannot be considered.  

Consideration has also been given to a higher than 30 percent 
rating under both the new and the old versions of the rating 
schedule for intervertebral disc syndrome, but such a rating 
is not warranted in this case.  Although the veteran has been 
found to have had radiculopathy of both arms originating from 
the low cervical spine (see April 2005 VA outpatient record), 
there have been no other neurological findings with respect 
to the cervical spine.  Indeed, specific findings include the 
absence of muscle spasm in the cervical spine.  Moreover, MRI 
and x-ray findings over the years, to include findings in 
1999, 2000, 2001 and 2006, are consistent with degenerative 
disc disease, not disc herniation.  In fact, a July 2000 MRI 
report specifically notes there was "no clear-cut disc 
herniation".  Thus, consideration of the veteran's cervical 
spine degenerative disc disease under the old Code 5293 is 
not warranted. Similarly, in the absence of a showing of 
incapacitating episodes due to intervertebral disc syndrome, 
consideration of the veteran's cervical spine degenerative 
disc disease under the new criteria for intervertebral disc 
syndrome is also not warranted from the date of the grant of 
service connection.  See 38 C.F.R. § 4.71a, Code 5243 
(effective September 23, 2002).

The only other schedular criteria reflecting higher than 30 
percent ratings under either the new or old criteria would be 
for ankylosis of the spine [Code 5286 (pre September 26, 
2003); Code 5237 (effective September 26, 2003)].  However, 
in the absence of evidence of ankylosis (as in this case), 
consideration of these Codes is not warranted.  

Accordingly, the Board finds that the veteran's disability 
picture most approximates the criteria for a 30 percent 
rating under the old Code 5290 for severe limitation of 
motion during the entire appeal period.  

IV.  Right and Left Shoulder Disabilities

Facts

VA medical records include a November 1999 record showing 
that the veteran was seen in an Emergency Room complaining of 
right shoulder and arm pain for two weeks.  She was noted to 
not have arthritis or known trauma, and demonstrated full 
range of motion.  She was also noted to have undergone right 
shoulder arthroscopic surgery three years earlier.  She was 
diagnosed as having bursitis, right shoulder.  

On file is a VA orthopedic examination report dated in 
January 2002.  This report notes that the veteran is right 
handed and reflects her complaints of chronic shoulder pain, 
the left greater than right, and chronic stiffness in the 
early morning.  It also notes that she had spasms to the 
shoulder and neck with any type of lifting.  She reported 
limited type of physical activities to the upper extremities.  
On examination there was no visible abnormality of the 
shoulders and no atrophy.  Strength of the upper extremities 
was equal.  The veteran complained of pain to the shoulders 
with any flexion/extension against resistance to the upper 
arms.  The veteran complained of intense pain on palpation to 
the area of the anterior bursa.  No laxity of the shoulders 
was seen.  Active range of motion of the right arm revealed 
flexion and abduction to 130 degrees, with increased pain 
from 90 to 140 degrees.  Left arm flexion and abduction was 
to 120 degrees with pain from 85 to 120 degrees in both 
ranges of motion.  Internal and external rotation to both 
shoulders was 0 to 25 degrees with pain.  Adduction 
bilaterally was 0 to 30 degrees.  With palpation to the 
posterior aspect of the shoulder, the veteran complained of 
pain that radiated to the neck and shoulder with any type of 
muscular palpation.  Shoulder x-rays revealed right 
acromioclavicular mild degenerative joint disease and a 
negative left shoulder.  The veteran was diagnosed as having 
chronic pain, bursitis, post trauma secondary to surgery in 
the left shoulder and postop trauma to surgery with mild 
degenerative joint disease and chronic bursitis to the right 
shoulder.  

During a December 2002 VA orthopedic examination, the veteran 
complained of increased problems with her right shoulder 
compared to her left.  She complained of crepitus and popping 
in both shoulders, but more so on the right with decreased 
range of motion.  She said she had most difficulty reaching 
above shoulder level.  She rated the pain as a 5 on a pain 
scale of 1 to 10.  She said she took Motrin, heat and ice for 
the pain.  She said she had problems with physical activity 
due to her back and shoulder problems.  On examination the 
veteran demonstrated decreased strength in both upper 
extremities, particularly with forward extension to the upper 
arm.  Active range of motion was essentially identical in 
each shoulder except for impingement noted in the right 
shoulder with forward flexion or adduction at the 85 degree 
mark.  Forward flexion was to 110 degrees in both shoulders.  
Internal and external rotation was 0 to 45 degrees and 
adduction was 0 to 40 degrees bilaterally.  The veteran 
complained of giving away type actions with gripping.  X-rays 
revealed old trauma to the distal clavicle on the right.  The 
left shoulder was negative.  The veteran was diagnosed as 
having post trauma, history of surgery with arthralgia 
bilateral shoulders with limitation as stated.  

VA examination findings in April 2006 reveal no limitational 
motion, but the veteran did complain of occasional weakness 
which was hard to differentiate from her neck.  She also 
complained of neck pain and popping with motion associated 
with stiffness.  There was no locking or catching and no 
recent injections.  Her pain was reportedly worse with 
overhead activities.  She described the pain as a deep aching 
pain, but sharp with aggravating moments.  Findings in both 
shoulders revealed well healed barely visible old arthroscopy 
scars.  There was tenderness to palpation over the 
acromioclavicular joint, and no obvious muscle atrophy of the 
shoulder girdle.  The veteran had full active range of motion 
associated with a painful arc in forward flexion and 
abduction from approximately 90 to 120 degrees.  There were 
positive impingement signs.  Shoulder x-rays were taken.  The 
examiner remarked that clinically the veteran had very good 
examination of the shoulders with full range of motion.  He 
said he thought her shoulder symptoms may be secondary to her 
underlying cervical spine pathology.  

Law and Discussion

Under the pertinent criteria for evaluating shoulder 
disabilities greater than 20 percent, Diagnostic Code 5200 
provides for a 30 percent evaluation for ankylosis that is 
intermediate between favorable and unfavorable.  A 40 percent 
evaluation requires unfavorable ankylosis when abduction is 
limited to 25 degrees from the side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for both the dominant (major) 
and non-dominant (minor) arm is 20 percent, which is assigned 
when arm motion is limited to the shoulder level.  Where 
motion is limited to midway between the side and shoulder 
level a 30 percent rating is warranted for the dominant arm 
and a 20 percent rating is warranted for the non-dominant 
(minor) arm.  The maximum schedular ratings of 40 percent for 
the dominant (major) arm and 30 percent for the non-dominant 
arm are assigned when arm motion is limited to 25 degrees 
from the side.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2006).

Range of motion findings as noted above show that flexion and 
abduction ranged from 0 to 110 - 130 degrees with increased 
pain at various degrees.  These ranges simply do not meet the 
criteria for a higher rating under Code 5201.  That is, they 
do not limit arm motion to either midway between side and 
shoulder level or to 25 degrees from the side.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in Deluca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  
Specifically, the veteran has complained of pain with 
stiffness and difficulty in performing overhead activities 
due to pain.  Findings on examination included tenderness to 
palpation over the acromioclavicular joint.  However, these 
findings are best reflected in the criteria for the 20 
percent evaluation under Code 5201, and not the next higher 
evaluation of 30 percent.  This is so in view of the fact 
that the April 2006 VA examiner remarked that clinically the 
veteran had very good examination of the shoulders with full 
range of motion.  Moreover, medical records from 1999 through 
2004 are scant regarding complaints or treatment regarding 
the veteran's shoulders.  In short, the evidence does not 
show additional functional loss due to pain or other factors 
that would further limit motion so as to result in limitation 
of motion midway between side and shoulder level.

Moreover, there are no other potentially applicable codes 
that would warrant a higher than 20 percent evaluation.  That 
is, the veteran's symptoms do not approximate a higher than 
20 percent evaluation under Diagnostic Code 5202 requiring 
impairment of the humerus, fibrous union; nor do they 
approximate ankylosis that is intermediate between favorable 
and unfavorable.  See Diagnostic Code 5200.

For the foregoing reasons, the Board finds that the evidence 
does not warrant ratings in excess of 20 percent for right 
and left shoulders disabilities from the date of the grant of 
service connection.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107 (West 2002).

V.  Gastrointestinal Disability

Facts

Service medical records show that the veteran underwent a 
Nissen fundoplication open with revision and had an 
incidental splenectomy in service in 1993.    

During a February 1999 VA examination, the veteran reported 
burning and an indigestion type of discomfort, particularly 
on an empty stomach.  She also reported slight difficulty 
swallowing bread or chopped meats.  She denied vomiting or an 
alteration of stool.  She said she took Rolaids about three 
times a week for the burning.  She denied weight gain.  On 
examination there were no signs of anemia.  Active bowel 
sounds were noted and no tenderness was found on palpation to 
the abdomen.  An upper gastrointestinal (GI) series was 
performed revealing no abnormalities except for a filling 
defect and a deformity in the region of the cardia of the 
stomach.  There was no colic type of abdominal pain noted.  
The veteran was diagnosed as having documented GERD in active 
duty records with upper GI series noting a filling defect.

The veteran reported during a December 2002 VA examination 
increased problems over the prior three months with GERD.  
She complained of heartburn even with medication and 
difficulty swallowing certain foods.  She said she sleeps 
with her head elevated secondary to reflux and burning.  She 
denied vomiting, blood or dark stools.  She did report nausea 
with indigestion and constipation, but was noted as having a 
stool daily.  On examination slight tenderness was noted 
throughout the abdomen.  An upper GI was performed revealing 
a narrowing to the proximal portion of the stomach near the 
gastroesophageal junction.  No active ulceration was noted.  
There appeared to be postop changes.  Anemia was not noted.  
The veteran was diagnosed as having GERD with narrowing of 
the proximal portion of the fundus of the stomach with 
history of prior surgery.  

The claims file contains voluminous VA outpatient records 
showing treatment for various ailments in the early 2000s to 
2005.  Very few records reflect treatment for 
gastrointestinal complaints.

During an April 2006 VA examination, the veteran was noted to 
be working full time as a Substance Abuse Counselor for the 
Department of Corrections.  She reported occasional 
swallowing difficulty with dense items such as meat or bread 
products.  She said her weight had been stable and she denied 
emesis or reflux symptoms.  On examination the veteran was 
noted to have a nontender surgical abdominal scar that was 
nonfixed.  There was no keloid formation and no crusting or 
ulceration.  Positive bowel sounds were noted in all four 
quadrants without any rebound tenderness.  There were no 
ventral hernias noted.  The report notes that the veteran's 
most recent EGD had been in 1996 showing an intact wrap 
without any evidence of any esophagitis and no strictures.  A 
barium swallow examination was performed revealing normal 
esophagogram.  In providing a diagnosis, the examiner said 
that the only residuals were subjective complaints of 
dysphagia with solid products such as meat or bread, but no 
evidence of any anemia and no evidence of any weight loss or 
weight changes.  

Law and Discussion

The gastrointestinal disability is rated by analogy under 
Diagnostic Code 7301, pertaining to peritoneal adhesions.  
Under Code 7301, a non-compensable evaluation is assigned 
where symptoms are mild; a 10 percent rating is warranted 
where symptoms are moderate, to include pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent rating is assigned where symptoms are moderately 
severe, to include partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  The Board observes that the words "mild," 
"moderate" and "moderately severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

The veteran is presently assigned a10 percent rating under 
Code 7301 for her subjective complaints of difficulty 
swallowing dense food products, nausea with indigestion, 
burning and constipation.  These complaints are noted on VA 
examination reports dated in February 1999, December 2002 and 
April 2006.  These examination reports also show the 
veteran's denial of vomiting, blood, or dark stools.  
Objective findings show tenderness throughout the abdomen, 
but no evidence of anemia or weight changes.   

The findings noted above, which the April 2006 VA examiner 
pointed out were mainly subjective, simply do not meet the 
criteria for moderately severe symptoms.  This is 
particularly so in view of evidence showing that the veteran 
has maintained a stable weight with no weight loss and there 
has been no evidence of anemia.  Furthermore, there is no 
evidence of partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A barium swallow performed in April 2003 
revealed a normal esophagogram.  

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 10 percent for 
postoperative residuals of Nissan fundoplication procedure 
with GERD from the date of the grant of service connection.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002).

VI.  Extra-Schedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's spine, shoulder and GI 
disabilities. The veteran does not allege, and the evidence 
does not establish, that these disabilities cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), or necessitate frequent periods 
of hospitalization.  In regard to employment, a recent 
examination report in April 2006 shows that the veteran was 
working full time as a Substance Abuse Counselor for the 
Department of Corrections.  There is no indication that these 
disabilities have markedly interfered with her employment.  
Consequently, the veteran's claims for increased ratings do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for lumbosacral strain is denied.

Entitlement to an initial evaluation of 30 percent for 
degenerative disc disease of the cervical spine is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a left shoulder disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for post operative residuals of Nissen fundoplication with 
GERD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


